

116 S1296 IS: New England Coastal Protection Act
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1296IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Whitehouse (for himself, Mr. Blumenthal, Ms. Collins, Ms. Hassan, Mr. King, Mr. Markey, Mr. Murphy, Mr. Reed, Mrs. Shaheen, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit oil and gas leasing on the Outer Continental Shelf off the coast of New England.1.Short titleThis Act may be cited as the New England Coastal Protection Act.2.Prohibition of oil and gas leasing on the Outer Continental Shelf off the coast of New EnglandSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:(q)Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfNotwithstanding any other provision of this section or any other law, the Secretary may not issue a lease for the exploration for, or development or production of, oil or natural gas in any area of the outer Continental Shelf off the coast of the State of Maine, New Hampshire, Massachusetts, Rhode Island, or Connecticut..